CM/ECF-GA Northern District Court                                     https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?71728252236...
                       Case 1:20-cr-00466-AT-AJB Document 36 Filed 12/22/20 Page 1 of 2




                                                  1:20-cr-00466-AT-AJB
                                                    USA v. Hunsinger
                                                Honorable Justin S. Anand

                                Minute Sheet for proceedings held In Open Court on 12/22/2020.


             TIME COURT COMMENCED: 10:50 A.M.
             TIME COURT CONCLUDED: 11:00 A.M.                       TAPE NUMBER: FTR
             TIME IN COURT: 00:20                                   DEPUTY CLERK: B. Evans
             OFFICE LOCATION: Atlanta                               USPO: Colquitt

         DEFENDANT(S):              [1]Richard Tyler Hunsinger Present at proceedings
         ATTORNEY(S)
                                    John Lovell representing Richard Tyler Hunsinger
         PRESENT:
         PROCEEDING
                                    Bond Hearing;
         CATEGORY:
         MINUTE TEXT:               The Court reviewed the bond conditions set by the district court. Bond filed.
                                    Defendant released.




1 of 2                                                                                                              12/22/2020, 1:42 PM
CM/ECF-GA Northern District Court                       https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?71728252236...
                       Case 1:20-cr-00466-AT-AJB Document 36 Filed 12/22/20 Page 2 of 2




2 of 2                                                                                            12/22/2020, 1:42 PM
